BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                    No. 06-14-00089-CV

                              In the Interest of C.A.J., a Child



        (No. CCL14TA142 IN COUNTY COURT AT LAW OF CASS COUNTY)


TYPE OF FEE                     CHARGES         PAID        BY
MOTION FEE                             $10.00   E-PAID      KEM G KIBBE
MOTION FEE                             $10.00   INDIGENT    JASON HORTON, APPT ATTY
SUPPLEMENTAL CLERK'S RECORD             $0.00   INDIGENT    JASON HORTON, APPT ATTY
REPORTER'S RECORD                       $0.00   INDIGENT    JASON HORTON, APPT ATTY
CLERK'S RECORD                          $0.00   INDIGENT    JASON HORTON, APPT ATTY
FILING                                $195.00   INDIGENT    CARLY ANDERSON, APPT ATTY
MOTION FEE                             $10.00   INDIGENT    CARLY ANDERSON, APPT ATTY


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                           IN TESTIMONY WHEREOF,
                                                           witness my hand and the Seal of
                                                           the COURT OF APPEALS for
                                                           the Sixth District of Texas, this
                                                           May 14, 2015.

                                                           DEBRA AUTREY, CLERK



                                                           By ___________________________
                                                                                   Deputy